994 So. 2d 1123 (2007)
ESTATE OF Marie Francoise TUBIANA, Appellant,
v.
Ervin A. HIGGS, as Property Appraiser of Monroe County, Florida, Appellee.
No. 3D06-2391.
District Court of Appeal of Florida, Third District.
September 19, 2007.
David G. Hutchinson and Vincent J. Tubiana, Key Largo, for appellant.
Dent & Johnson and Sherri L. Johnson and R. Laine Wilson, Sarasota, for appellee.
Before RAMIREZ and WELLS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Zingale v. Powell, 885 So. 2d 277 (Fla.2004); Todora v. Silverstein, 889 So. 2d 177 (Fla. 2d DCA 2004).